Citation Nr: 1505666	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-06 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.  

The Veteran contends that service connection for his current bilateral ankle condition is warranted because his ankle condition is the result of injuries incurred in service.

The Veteran's lower extremities were noted as being clinically normal on the Veteran's June 1967 induction examination.  Thereafter, the Veteran was treated for pain in his feet, ankles, and lower legs.  In May 1968, the Veteran was given a temporary profile for "stress fracture both ankles."  Service treatment records also show that the Veteran was given casts and a walker.  The Veteran's June 1968 separation examination notes abnormal lower extremities due to "deformity acquired, right anterior tibia, secondary to injury in Oct. 1967 by calcification anterior to tibia which is painful and precludes satisfactory performance of duty."

There are no VA treatment records associated with the claims file.  Private treatment records dated in January and February 2012 show that the Veteran was diagnosed with arthralgias in both ankles.  The Veteran's private physician reported that the Veteran's "clinical course/symptoms are significantly worse than the X-rays imply." 

At the August 2014 hearing, the Veteran testified that he injured both ankles in basic training.  He reported that he made several trips to the hospital where casts were put on his ankles and legs.  He indicated that after wearing the casts for six weeks, he was medically discharged.  The Veteran also testified that he did not have any problems with his ankles prior to going into the Army.  The Veteran reported that he periodically sought treatment after service for his ankle condition.  The Veteran testified that he currently receives treatment for his ankle condition through his private physician and through the Birmingham VA medical center (VAMC).

The Veteran was afforded a VA examination in July 2011.  The Veteran reported that he first experienced bilateral ankle difficulties in 1968 during basic training.  After reviewing the claims file and examining the Veteran, the examiner indicated that no significant disorder of either ankle was found.  The examiner also found "[n]o diagnoses or evaluation for any ankle-related complaints in SMRs."  The examiner opined that the Veteran's bilateral ankle condition was not related to military service because there was no significant disorder present and because there was no support in the service treatment records for a history of ankle-related disorders.  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2011 examiner based his negative nexus opinion, in part, on a finding that the Veteran had no current bilateral ankle condition.  However, since the examination, additional evidence from Dr. J.T. has been associated with the claims file which shows a diagnosis of arthralgia in both ankles and clarifies that the Veteran's "clinical course/symptoms are significantly worse than the X-rays imply."  Dr. J.T. noted that x-rays revealed mild arthritic changes.  This evidence renders the examiner's observation that there is "no significant disorder of either ankle" inaccurate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Additionally, the examiner's conclusion that the service treatment records contain no treatment for any ankle-related complaints is contradicted by the record.  As noted above, the Veteran was placed on temporary profile for stress fractures of both ankles in May 1968.  Moreover, the examiner improperly based his negative opinion on negative evidence without considering the Veteran's lay statements regarding injuring his ankles in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination is inadequate where the examiner and relied on the lack of evidence in service medical records to provide negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  

Based on the foregoing, the Board finds that the July 2011 VA opinion is inadequate.  Accordingly, the Board finds that the examination report should be returned to the examiner for an addendum opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Lastly, remand is necessary to obtain outstanding VA and private treatment records.  The record suggests that there are VA treatment records that have not been associated with the claims file.  Specifically, at the August 2014 hearing, the Veteran testified that he receives ongoing treatment for his ankle condition at the Birmingham VAMC.  Additionally, the February 2013 statement of the case indicates that an electronic review was conducted of outpatient treatment records from the Birmingham VAMC dated from January 2012 to February 2013.  However, there are no VA treatment records associated with the claims file.  Upon remand, the AOJ should obtain all outstanding VA treatment records, including those indicated above from January 2012 to February 2013 and any current VA treatment records dated from February 2013.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Further, as noted above, the Veteran submitted a letter from a private doctor dated in February 2012.  At the August 2014 hearing, the Veteran testified that he had been seeing his private doctor "for a long time."  The Veteran also testified that he received ongoing private treatment for his ankle condition since discharge.  However, other than the records submitted by the Veteran, there are no private treatment records associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers who have treated him for a bilateral ankle condition.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular, obtain all of his outstanding records from Dr. J.T.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a bilateral ankle condition, to specifically include VA treatment records from the Birmingham VAMC dated from January 2012 to the present.

2. After all available records have been associated with the claims file, ask the original July 2011 VA examiner to provide an addendum opinion regarding the etiology of the Veteran's diagnosed arthralgias and arthritis of both ankles.  If the examiner who drafted the July 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The entire claims file and a copy of this Remand must be made available to the reviewing examiner, including Dr. J.T.'s January 2012 and February 2012 medical notes diagnosing arthralgias and arthritis of both ankles, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner must express an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed arthralgias and arthritis of both ankles is related to his active military service, to include the documented treatment for bilateral ankle stress fractures in May 1968.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



